Citation Nr: 0423552	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected pelvic inflammatory disease (PID) 
with fibroid uterus.  

(The issue of service connection for endometriosis to include 
as secondary to service-connected PID with fibroid uterus is 
discussed in the remand portion of this document.)  



REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1976 to 
December 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO, which granted service 
connection for the gynecological disability to which it 
assigned a 30 percent evaluation.  The veteran is contesting 
the initial rating.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge via videoconference in June 2004.  

Although she was notified of the time and date of the hearing 
by mail sent to her last known address, she failed to appear 
for that hearing and neither furnished an explanation for her 
failure to report nor requested a postponement or another 
hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2003), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

By September 2000 rating decision, the RO denied service 
connection for endometriosis claimed as secondary to service-
connected PID with fibroid uterus.  The veteran expressed 
disagreement with that decision in November 2000.  

However, as a Statement of the Case has not yet been issued 
on this matter, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The matter of service connection for endometriosis is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The veteran and her representative will be 
notified by VA if further action is required on her part.  



FINDING OF FACT

Since service, the service-connected PID residuals and 
fibroid uterus are shown to have been manifested by findings 
that included chronic pelvic pain, pelvic adhesions and 
bilateral hydrosalpinx, requiring the performance of 
laparotomy with myomectomy and lysis of adhesions; a 
disability picture consistent with more than symptoms not 
controlled with continuous treatment is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for service-connected PID and fibroid 
uterus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.7, 4.116 including Diagnostic 
Code 7613-7614 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant aspects of VCAA by letters dated in May 2002 
and February 2004 after initial RO consideration of her 
claim.  See Pelegrini v. Principi, 16 Vet. App. 259 (2004); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  The Board notes, however, that any timing deficiency 
is harmless error as will be outlined below.

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim for an increased rating for her 
service-connected PID with fibroid uterus.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf including presenting evidence at a Board 
hearing via video teleconference.  As stated above, she did 
not appear for her hearing.  

Further, by May 2002 and February 2004 letters, the veteran 
and her representative have been notified of the evidence 
needed to establish the benefit sought, and via those 
documents, she has been advised regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On May 1998 VA general medical examination, the veteran gave 
a history of a fibroid cyst in her uterus for which she 
underwent surgery.  She also complained of abdominal 
cramping.  The examiner diagnosed a normal general medical 
examination with the exception of the gynecological 
abnormality.  

On May 1998 VA gynecological examination, the veteran 
complained of pain during ovulation.  The examiner diagnosed 
fibroid uterus and PID.  

By July 1998 rating decision, the RO granted service 
connection for PID with fibroid uterus and assigned a 10 
percent evaluation effective on March 31, 1998, the date of 
claim.  

By December 1998 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent effective on 
March 31, 1998, the date of claim.  The veteran also was 
assigned special monthly compensation based on the loss of a 
creative organ.  

A July 1999 surgical report reflected a preoperative 
diagnosis of pelvic pain.  The postoperative diagnosis was 
that of pelvic pain, fibroid uterus, pelvic adhesions and 
bilateral hydrosalpinx.  The veteran underwent a laparotomy 
with myomectomy and lysis of adhesions.  

On May 2000 VA gynecological examination, the veteran 
reported suffering from PID symptoms intermittently since 
1977.  She underwent her first myomectomy in 1989.  A second 
myomectomy was performed in 1999.  The veteran complained of 
chronic pelvic pain.  The examiner diagnosed a history of PID 
with persistent pain and fibroid uterus.  

By September 2000 rating decision, the RO proposed a 
reduction from 30 percent to zero percent for service-
connected PID with fibroid uterus.  The veteran was notified 
of the proposed reduction in October 2000.  

By letter received in October 2000, the veteran stated that 
she suffered from cramping and heavy menstrual bleeding in 
service.  She still suffered from excessive bleeding and 
"excruciating" pain.  

In her November 2000 Substantive Appeal, the veteran 
expressed disagreement with the proposed reduction.  She 
indicated that her symptoms of extreme abdominal pain and 
heavy menstrual bleeding were persisting.  

In March 2001, the RO determined that continuation of the 30 
percent disability rating for the veteran's service-connected 
gynecological disability was warranted.  

In November 2002, the veteran failed to appear for a VA 
medical examination scheduled in connection with her claim 
for increase.  


Discussion

The present appeal involves the veteran's claim that the 
severity of her service-connected PID with fibroid uterus 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  38 C.F.R. § 4.27 (2003).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655 (2003); 
see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

Because the veteran failed to report for a VA medical 
examination in November 2002, scheduled to evaluate her claim 
for an evaluation in excess of 30 percent for her service-
connected PID with fibroid uterus.  Nonetheless, as discussed 
hereinbelow, the veteran is not shown to be entitled to an 
evaluation in excess of 30 percent in any event.  

The veteran's service-connected PID with fibroid uterus has 
been rated by the RO under the provisions of Diagnostic Code 
7613-7614.  38 C.F.R. §§ 4.20. 4.27, 4.116.  

Diagnostic Code 7613 pertains to disease, injury, or 
adhesions of the uterus.  38 C.F.R. § 4.116.  

Diagnostic Code 7614 pertains to disease, injury, or 
adhesions (including PID) of the fallopian tubes.  Id.  

Diagnostic Codes 7610 through 7615 are rated under the same 
criteria.  Id.  

Under the applicable criteria, a 30 percent evaluation is 
warranted with symptoms not controlled by continuous 
treatment.  Id.  

Because the veteran is in receipt of the highest disability 
evaluation available for her service-connected disability 
under either Diagnostic Codes 7613 and 7614, an increased 
rating is not assignable.  Id.  

The Board observes as well that because the veteran is in 
receipt of the highest disability evaluation available to her 
under the Schedule, an evaluation in excess of 30 percent for 
her PID with fibroid uterus is not warranted at any time 
during the appellate period.  Fenderson, supra.  

Other diagnostic codes pertinent to gynecological 
disabilities entail removal of the uterus or ovaries, atrophy 
of the ovaries, prolapse of the uterus, displacement of the 
uterus, surgical complications of pregnancy, vaginal fistulas 
and breast-related conditions.  Id., Diagnostic Codes 7617, 
7618, 7619, 7620, 6721, 6722, 7623, 7624, 7625, 7626, 7627, 
7628.  

The veteran is not shown to be suffering from a condition 
covered by these Diagnostic Codes, and they cannot be 
favorably applied in this case.  

The Board notes that the RO denied service connection for 
endometriosis by September 2000 rating decision.  
Endometriosis is covered by Diagnostic Code 7629.  The issue 
of service connection for endometriosis is currently on 
appeal.  

The potential application of various provisions of Title 38 
of the Code of Federal The regulations have been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

An increased initial rating in excess of 30 percent for the 
service-connected PID with uterine fibroid is denied.  



REMAND

As noted hereinabove, in September 2000, the RO denied 
service connection for endometriosis claimed as secondary to 
service-connected PID with fibroid uterus.  

A timely Notice of Disagreement was filed, but the RO failed 
to issue a statement of the case regarding that matter.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and RO failure to issue 
same is a procedural defect.  Manlincon, 12 Vet. App. at 240-
41.  

Thus, this matter is remanded for the following action:

1.  The RO must issue a Statement of the 
Case concerning the issue of service 
connection for endometriosis to include 
as secondary to service-connected PID 
with fibroid uterus.  The veteran should, 
of course, be advised of the time period 
to perfect her appeal.  38 C.F.R. § 
20.302(b) (2003).  

2.  Then, only if she perfects her appeal 
with a timely filed Substantive Appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A and 5107 (West 2002) 
are satisfied.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



